Citation Nr: 0218349	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  99-06 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating higher than 40 percent 
for gouty arthritis of the knees and ankles.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1967 to 
August 1977, and from June 1980 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Manila regional office (RO).  In a 
decision of October 1998, the RO granted service 
connection for gouty arthritis and assigned a 10 percent 
initial disability rating.  The veteran disagreed with the 
rating and perfected an appeal.  Subsequently, in a 
decision of August 2000, the RO granted a 40 percent 
initial rating for gouty arthritis of the ankles and 
knees.  The issue of entitlement to a higher rating is 
still considered to be on appeal as the veteran has not 
withdrawn it.  A claimant will generally be presumed in 
such cases to be seeking the maximum benefit allowed by 
law and regulation.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the disability and assigned the 
initial disability evaluation.  Therefore, the entire 
rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issue has 
been characterized accordingly.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The gouty arthritis of the knees and ankles does not 
cause weight loss and anemia productive of severe 
impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.

3.  The gout is not productive of chronic residuals such 
as significant limitation of motion of the knees or 
ankles.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 
40 percent for gouty arthritis of the knees and ankles are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5002, 
5017 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist.

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, 
the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC) dated in January 1999, the 
supplemental statement of the case (SSOC) dated in August 
2000 and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  The 
communications provided the veteran with a specific 
explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
also supplied the veteran with the applicable regulations 
in the SOC and SSOC.  The basic elements for establishing 
entitlement to a higher rating have remained unchanged 
despite the change in the law with respect to duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO obtained all relevant evidence 
identified by the veteran.  The veteran has withdrawn his 
request for a hearing on the issue on appeal.  Although he 
is currently scheduled to have a hearing at the RO, it was 
requested in connection with issues which are not 
currently before the Board.  The veteran was afforded 
multiple VA examinations.  The examination reports contain 
all information needed to assess the severity of his 
disability.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA 
to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit 
flowing to the veteran are to be avoided).  The VA has 
satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending 
of the VA's resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Rating Criteria.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which diagnostic code or 
codes are most appropriate for application in the 
veteran's case and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995). 

Under Diagnostic Codes 5017 and 5002, gout may be rated by 
analogy to rheumatoid arthritis in one of two ways.  As an 
active process, with constitutional manifestations 
associated with active joint involvement, and totally 
incapacitating, a 100 percent rating is warranted.  If the 
manifestations are less than criteria for 100% but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods a 60 percent rating is warranted.  If there are 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, a 40 percent rating is warranted.  If there are one 
or two exacerbations a year in a well-established 
diagnosis, a 20 percent rating is warranted.

In the alternative, gout may be rated on the basis of 
chronic residuals such as limitation of motion.  For 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating 
of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, 
to be combined, not added under diagnostic code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Note: The ratings for the 
active process will not be combined with the residual 
ratings for limitation of motion or ankylosis.  Assign the 
higher evaluation.

Diagnostic Code 5271 provides that a 10 percent disability 
rating is warranted if there is moderate limitation of 
motion of the ankle.  A 20 percent rating is warranted if 
there is marked limitation of motion.  Normal ankle 
dorsiflexion is from 0 to 20 degrees, and normal plantar 
flexion of the ankle is from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II.

The knee disorder may be rated based on limitation of 
motion of the joint.  Diagnostic Code 5260 provides that a 
noncompensable rating is warranted where flexion of the 
knee is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent rating is warranted where flexion is limited to 30 
degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 
15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.  The normal range of 
motion of the knee is from 0 to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should 
reflect functional limitation which is due to pain which 
is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing 
are related considerations.  See 38 C.F.R. § 4.45.  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from a service-connected disease or injury in establishing 
the service-connected evaluation, and the evaluation of 
the same manifestation under different diagnoses are to be 
avoided.  See 38 C.F.R. § 4.14.  

III.  Factual Background.

The Board has considered the full history of the disorder.  
The veteran's service medical records show that he was 
seen on several occasions for treatment of gout affecting 
the left ankle.  For example, a record dated in March 1985 
shows that the veteran had an acute onset of pain in the 
left ankle the previous evening without trauma.  He had a 
history of gout.  There was no fever.  On objective 
examination, the ankle was slightly tender.  There was 
swelling without erythema or significant heat.  There was 
no effusion.  The assessment was acute episode of gouty 
arthritis.  Indocin was prescribed.  A record dated later 
in March 1985 shows that he was feeling much better and 
was able to bear weight with only minimal discomfort.  On 
examination, there was less swelling.  He was not tender, 
and there was a full range of motion.  The assessment was 
resolving acute gouty arthritis.  He was advised to 
continue the medication, and to have no weight bearing 
until there was no pain.

The report of a medical history given by the veteran in 
March 1991 for the purpose of his separation from service 
shows that he reported having gout since 1974, and stated 
that it responded to Indocin.  The report of a medical 
examination conducted in March 1991 shows that clinical 
evaluation of the lower extremities was normal.  

The veteran filed his claim for disability compensation 
for gout in November 1997.  The evidence developed in 
connection with his claim includes the veteran's recent 
private medical treatment records; however, they do not 
contain any references to treatment for gout.

The report of a general medical examination conducted by 
the VA in April 1998 shows that the veteran gave a history 
of having been diagnosed with gout in 1974 or 1975, and 
being prescribed Indocid.  He reported having pain over 
the left ankle, knees, and hands.  His height was 161 
centimeters (63.5 inches), and his weight was 70 kilograms 
(154 lbs.).  His body build and state of nutrition were 
described as overweight and well nourished.  On 
musculoskeletal examination, there was no joint swelling 
or deformities.  The pertinent diagnosis was gouty 
arthritis.  The report of a complete blood count performed 
in connection with the examination shows that the red 
blood cell count, hemoglobin and hematocrit were all 
normal.  

The report of an examination of the veteran's joints 
conducted by the VA in April 1998 shows that he reported a 
history of having gout since 1974.  He said that he had 
multiple joint pains in his knees, ankles, lumbosacral 
spine and left foot.  He reported having stiffness of the 
legs and occasional weakness of the knees.  He reported 
taking Indocid 1 tab once or twice a day.  Precipitating 
factors included cold weather especially in winter.  
Alleviating factors including Flanax and local heat.  
During flare-ups he reportedly had moderate to severe pain 
over the left foot, and was unable to move his left foot, 
unable to stand, and unable to walk without supports or 
crutches, and unable to descend stairs.  The history was 
negative for episodes or dislocation or subluxation.  With 
respect to whether there were any constitutional symptoms 
of inflammatory arthritis, it was noted that the history 
was negative for fever.  On examination, the range of 
motion of the knees was flexion from 0 to 140 degrees on 
the right and left side.  He had full extension.  The 
ranges of motion of the right and left ankles were normal 
with dorsiflexion from 0 to 20 degrees, and plantar 
flexion from 0 to 45 degrees.  

The report of a joints examination conducted by the VA in 
May 1999 shows that the veteran reported that he was 
diagnosed to have gout in 1972.  He was on no current 
medications for gout, and was previously on Indocid.  It 
was also noted that he had used Flanax for relief of joint 
pains.  He reportedly had pain over both knees with an 
occasional feeling of weakness and instability.  He also 
reportedly had swelling of both ankles during gouty 
attacks.  He used Ibuprofen tablets taken symptomatically 
for relief of gout.  He reportedly had mild to moderate 
flare-ups of the disease occurring 2-3 times a week.  
Precipitating factors included walking long distances and 
prolonged standing.  Alleviating factors included rest and 
medications.  The veteran said that he could not walk long 
distances during flare-ups, but he was still independent 
in performing the activities of daily living and self care 
activities.  No crutches, brace, cane or corrective shoes 
were needed.  He had not had surgery or injury, and did 
not have episodes of dislocation or constitutional 
symptoms.  The effects of the condition on the veteran's 
usual occupation and daily activities were described as 
"non disabling."  

Examination was negative for painful motion, or objective 
evidence of painful motion such as edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  The range of motion of 
the knees was described as normal.  It was noted that 
during flare-ups, the range of motion was from 0 to 130 
degrees.  The range of motion of the ankles was also 
normal at the time of the VA examination with dorsiflexion 
from 0 to 20 degrees, and plantar flexion of 0 to 45 
degrees.  During flare-ups, the range of motion of the 
ankles was estimated to be dorsiflexion from 0 to 15 
degrees, and plantar flexion from 0 to 40 degrees.  The 
examiner noted that a uric acid test revealed 10.4 mg/dl.  
The lab report indicates that the result was high as the 
normal range was from 3 to 7.4.  The pertinent diagnosis 
on the VA joints examination was gouty arthritis, knees, 
ankles.  

The report of a complete blood count performed by the VA 
in March 2001 shows that the red blood cell count, 
hemoglobin and hematocrit were again all normal.

IV.  Analysis.

After considering all of the evidence of record in light 
of the relevant criteria, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating for the veteran's gouty arthritis.  The 
gouty arthritis of the knees and ankles does not cause 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods.  Symptoms such as those are not described in any 
of the examination reports.  On the contrary, the report 
of an examination conducted by the VA in April 1998 shows 
that he was over weight and well nourished.  The blood 
test performed at that time showed no anemia.  Neither 
severe impairment of health nor severely incapacitating 
exacerbations were ever reported by the veteran.  In 
addition, there is no indication that the disorder causes 
significant limitation of motion of the ankles or the 
knees.  The ranges of motion were normal on examination, 
and it was estimated that there was only minimal loss 
during flare-ups which was not of such a degree as to 
warrant a compensable rating under the criteria for rating 
limitation of motion of the ankle or the knee.  The Board 
also notes that assigning a 10 percent rating for each 
affected joint (both ankles and both knees) would not 
result in a rating higher than the one currently assigned.  
Also, the disorder does not appear to have changed 
significantly during this initial rating period so as to 
warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, the Board 
concludes that the criteria for an initial disability 
rating higher than 40 percent for gouty arthritis of the 
knees and ankles are not met.

The rating schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to 
military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  The 
Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, the Board believes that 
the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not 
reflect a disability picture that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his 
service-connected disability.  The Board notes that the 
disability has not required frequent hospitalizations.  
With respect to whether there is evidence of marked 
interference with employment, the Boards notes that the VA 
examiner in May 1999 reported that the effects of the 
condition on the veteran's usual occupation and daily 
activities were "non disabling."  In summary, the Board 
does not find that the veteran's case is outside the norm 
so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. 
§ 3.321 is not warranted.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-
96 (1996).



ORDER

An initial rating higher than 40 percent for gouty 
arthritis of the knees and ankles is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

